I
               OFFICE    OF    THE   ATTORNEY      GENERAL    OF TEXAS
                                         AUSTIN
                                                                         1     $2,
G‘“&LD
     c. MANN
~on*sv-l-my                                                               .3
                                                                   Jfl



          Himorabls Karvin Eall, Comieeioner
          &oar& of Insuranas GomA3sioners
          Austin, Tsxcm

          Dear Slrr
                                              Rer Eioara




                      This    will   aoknow
          U$'27, 1940, l'8qU88ting t
          6s to ths authnrlty of th
          t0 retain OZl th8 $~EIflOfi                            lolloertlaln em-
          p1Oys8s who hiI'8Resa                                  ted Stdlt8IJ
                                                                            h&y
          and who anticipate                                 ire duty at t&&t tiU8.

                                                             ur attent:on to         that
          portion of the                                      &wit required by the
          CoFnptroUer or                                      e by ths head of aash
          State Departtin

                                                     8 UW41103’88l 011 thiS
                                                     or ooapenseti0n as
                                                  80 #ho holds at th8 sams




                               und no statutory authorieation for ths in-
          88rtiOn Of tPia/pr0~i8i0!1 fn ChQ dapw&8KLWAl  pBLyr0~ am&Wit
          required to be rida to the GomptEollar in S. B. 427, Aots 1939,
          46th b3giislatUS8, S~80ial Laws, pe 7* the DepartWntal Appro-
          priatlon Bill, and ~8 assume th8 provf5ion v~as inssrtad in an
          arrort to oarrg out the mandate ot eimilhw prorislonsin the
          CoIdd.tUtiOn Of 3!8Xasr

                    Prooeeding on this assumption Let u8 examine p%rti-
          nent protrisions of our Texas Conotituti@#i.
Honorable karvln Eall, Fag8 2


          %OtiOn     12   of   Arti010   XVI       Of   the   Uon8titutdon   of
Texas prooldest
          WOO.     X3.    No member of Congress, nor pereon
     hobUng or sxeroldng any off’ioeof profit of
     trust, under the United States, or either OS them,
     or under any foreign power, shall be rllglble a8
     a member or tha Leglelature, or hold or exerolee
     any 0rr508 of prOfIt or trust under this stats.*

           ThlS &~~ii~iOn Of Ou31 OO~&ItftUtiOn IS qmIfI8d by
reoent ammdmnts    to Ssotlons 33 ana 40 of Article XVI, adopted
X'ovambar 8, 1932. These ssotlons read:

          %eo. 33. The Aoaountlng oifiObr8 of this atate
     shall neither draw nor p%y a warrant upon the Treaeury
     In favor OS any person,  for relary or oonpsneatlon
     as agent, Offio8r  0r appointee who holds at the 8ame
     t&e any other oifioe or pool&      of honor, trkaet
     or profit, under this State or ths United Statsr,




           "ti8Oi 40. Bb ~r8cm shall ho16 or QxerOll)o,at
     the m     tim8, 1~0~10thur 0m           orrI08 0r m110i~-
                                           C;VII

     merit exoept that or Just108 of Peeoe, County 00a-
     !&W&l8r,    Notary Publlo Md POStlliaSt8r,OffiOiW Of
     the Xational Guar(l, tha NatlOnal Guard Reaarvs, and
     Thai UfriOer% R888rV8     t%?pP Or the united mxt8s td
     8nlIsted m8n of th8 NatIOnal Guard, the KatIMal
     Guard Reserve and the Orgaulzed Reserves of the United
     Staterr Sn ret&s& of2108r~ oi ths Unlted Statea A~IIIY,
     Navy findLine         carp8 an& retired  warrant orilloer~,
     and &Area     anlisted    &n  or the Unite4 State8 Amy,
     Mary and Marine       Gorps, ~nl8rs otherwlse speolally
     provhed herein. ProVid8d. that nothing in tiiil
     ccp$tutOn      shall be eoastNed     to prohibit an OillOW?
           ll   d man of the National Guard, anb %he National
Honorable Mar~ln Hall, Wge    3




                                                                  .*




           It Is clear that under Seotlon% 33 and 40 or Art1018
XVI 0r the Cor.utitutlon 0r Texas, and th8 departmental payroll
affidavit interpreted In the light of these oonstitutionel pro-
vlelona, en offioer In the OffIo6ro Reserve uorps  of the United
States may hold in oonjunotion w5th that.orfIos any other poel-
tlon of honor, trust or prom    in the State or Tsxaa, and may
reoeivs salary or oomp8neation for the ~am(d.
          You are acaord5ngly advlaed that employee% of the
Board of Insuranos commi88lanera who ar!: Reserve Oftloer8 in
the United Stataa Amy play oontlmm raoelv5ng their ralary
from Lh8 State of Texas while on aotiv6 duty during their vaoa-
tlon, and under ths olroumstanoss de%crlbed you my make the
payroll affidavit required by ths Comptroller.

          We ai& oonatraidbd to 0all'Jrour attention, however,
td that pdT?+iOn Or S8OtiOil e Or the D8&Wtill8ilta1Appropriation
Bill, 9. B. 427, Adts 1939, 40th Lag5slatur8, Speolal Law%,
p. 7, dealing with vaaatian   ellowanoe for State emgloyeee.    It
pror5aest

            "VaoetionAllowanoe.   BQartment   erlkQloyee% shall
     without deduotlon in salary,   reoslve not exoesd5ng
     twelve days' !vaimtlon, ~XO~UBIVO Or Swdey% and legal
     hoLidaya, op whloh Stats Off5068 are 01os8d, for eaoh
     Stat8 fi80~  yeaT, %Wh VaOation    period t0 be EiUtUEliky
     agreed upan by the head or each tiepartment with hl8
     sRp1OyS88 provided     that employee% belonging  to the
     Texas I~ixtionalOuar d may haV8 their VatKltion at the
     time of the meting of the annual snosmpment. Pro-
     vided, that no employee for whom a %alary Is hereby
     appropriated, shall reoelve oocqmnsatfon while on
     vacation Lin16%8 he or %he has been an 8ioployse Of
     the departn8nt for not lese than 8ir Oa18ndar month8
     praoading tie vooatlon period.*
Aonorable iiervin knell, Pae;e 4


           YOU tU'8 &dd88d that  this SUOtiM Of the DU~~Jitrl     i
hp&WO&WiatiM   Biu KtWt b8 8triot&$f OOlU@ieti pdth -8 .$t6t8
WQ10~88El al-8 limit8d  t0 tW81V8 bay&t' YP88tiOll OXQ1lUiV8 Oi
sLinaayr and legal halidaye, with;iut aedwtlon in e?aary*
                                       Very truly your8

                                   ATTOIWEY Ol@JTBAL OF TEXAS